Title: Enclosure: George Fleming’s Drawing of a Steam Engine, [ca. 30 October 1815]
From: Fleming, George
To: 


            

              
                            
                            ca. 30 Oct. 1815
            
            Draught of an Hydraulic engine to work from Steam & Atmospheric Pressure.—
            A. the Boiler. B the Steam Cylinder. C the Receiver. D the Giver E the Main Pipe. F the Condenser this consists of one pipe a.a inclosing the main pipe leaving an interval between them to receive the Steam for condensation & a pump b in the bottom to exhaust the air & water produced from the condensed steam, next it has an outer pipe c.c. enclosing the pipe a.a. leaving an interval between them wch is full of water in the top of this outer pipe or case there is a crooked pipe d. communicating with the main pipe which must produce an interchange of cold water for that which is heated in the outer case  Valves all opening up
            
            
            1 Steam piston. 2 water piston. 3.8. bar connecting the pistons
            4 Steam cock bored thr’o directly & half thr’o rectangularly
            5 condenser cock bored the same way.
            6.7. Stop rod moved up & down by the arm at 8.
            11. A wheel in front of the Steam cylinder to act on wheels which are not described, but which are to be fixed on the axes of the two cocks 4 & 5.
            6.11. is a sweep fixed on the axis of wheel 11. connected with the stop rod 6.7.
            12 a tube sending Steam to ye upper chamber of ye steam cylinder
            13 tube conducting Steam to the condenser
            14 escape valve.
          